DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-20 are pending and are rejected under 35 U.S.C. § 103.

Claim Objections
Claim 18 was objected to in the previous Office action due to minor informalities.  In view of the amendment filed on February 8, 2021, the issues have been resolved and the objection is withdrawn.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to 



Claims 1-20

Claims 1-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Nosov et al. (U.S. Patent Publication No. 2016/0092322) in view of Wen et al. (U.S. Patent Publication No. 2019/0065589, also published as WO2017165774) in further view of Doyle (U.S. Patent No. 10,467,261).

Claim 1
Regarding claim 1, Nosov discloses:
A method for triggering a recovery action during a component disruption in a production environment, the method comprising: 
receiving, by a processor of a computing system, data inputs from a plurality of components comprising the production environment (Nosov: ¶ [0020] (monitored information about system resources used to detect incidents)); 
detecting, by the processor, an abnormality associated with a component of the plurality of components by analyzing the data inputs, and in response to the detecting the abnormality, triggering an analysis of the abnormality (Nosov: ¶ [0020] (incident detection and analysis components)); and 
implementing, by the processor, the recovery action specific to the component with the detected abnormality (Nosov: ¶ [0020] (recovery component performs actions to recover from the incident)). 


	Further regarding claim 1, Nosov does not explicitly disclose, but Wen teaches:
analyzing, by the processor, the abnormality using a plurality of artificial intelligence engines to determine a plurality of outcomes from each artificial intelligence engine (Wen: ¶ [0006]-[0007]; ¶ [0033]; ¶ [0036] (use of multiple classifiers, with each classifier corresponding to an artificial intelligence engine in the claim));
 	consolidating, by the processor, the plurality of outcomes into a single outcome (Wen: Figure 11; ¶ [0006]-[0007] (combining the at least one first score and the at least one second score to determine a final predicted category for the item); ¶ [0033]; ¶ [0036]).

Wen teaches methods for using neural networks to categorize and classify items that include providing inputs to multiple classifiers, receiving multiple scores as output, and combining the scores to determine a final predicted category for the item (Wen: ¶ [0006]-[0007]; ¶ [0033]; ¶ [0036]).  Although Wen teaches applying the classification methods to automated categorization of items presented and/or described online, it would have been obvious to one of 
Further regarding claim 1, Nosov in view of Wen does not explicitly disclose, but Doyle teaches:
the single outcome being input into an annotator engine to determine the recovery action to take during the component disruption in the production environment (Doyle: Figures 2B-2D and 3C; Col. 2, Lines 54-59; Col. 18, Line 62 to Col. 19, Line 4; Col. 20, Lines 48-55; Col. 25, Lines 16-42).

Nosov in view of Wen teaches determination of a single category (corresponding to the “single outcome” in the claim) (Wen: ¶ [0006]-[0007]; ¶ [0033]; ¶ [0036]), but does not explicitly teach using the single category as input to an annotator engine to determine a recovery action.  Doyle teaches methods for using one or more machine learning or artificial intelligence (AI) modules to classify information and to optionally determine a final class, which may then be used to determine one or more recommended actions (Doyle: Figures 2B-2D; Col. 2, Lines 54-59; Col. 18, Line 62 to Col. 19, Line 4; Col. 20, Lines 48-55).  Doyle further teaches use of annotation modules to label data as part of the analysis (Doyle: Figure 3C; Col. 25, Lines 16-42).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the application that methods for determining a recommended action taught by Doyle could be utilized with the single category determined by the neural networks taught by Wen (which would 

Claims 2-7
Regarding claim 2, Nosov in view of Wen and Doyle discloses:
The method of claim 1, further comprising: confirming, by the processor, the recovery action output by the annotator engine by inputting the recovery action determined by the annotator engine through the plurality of artificial intelligence engines (Wen: ¶ [0008] (providing the final predicted category and the probabilities as input to a re-scoring module; and receiving from the re-scoring module an adjusted predicted category for the item.); ¶ [0084]). 

Regarding claim 3, Nosov in view of Wen and Doyle discloses:
The method of claim 1, wherein the plurality of artificial intelligence engines each calculate a probability of the plurality of outcomes, prior to being input into the annotator engine (Wen: ¶ [0008] (determine probability for each category); ¶ [0084]). 

Regarding claim 4, Nosov in view of Wen and Doyle discloses:
The method of claim 1, wherein the recovery action is selected from the group consisting of recovering the component with the detected abnormality, recovering an entire network including the component with the detected abnormality, and failover to a disaster recovery recovery component performs actions to recover from the incident, including recovery or failover of the component or group, and/or failover to another site due to disaster)). 

Regarding claim 5, Nosov in view of Wen and Doyle discloses:
The method of claim 1, wherein the plurality of outcomes is selected from the group consisting of: trigger a failover action for the component, check the component to verify that the component needs to be recovered, and check an application running on the component (Nosov: ¶ [0018] (decision for failover is made with respect to service consumer application); ¶ [0020]-[0024] (recovery component performs actions to recover from the incident, including recovery or failover of the component)). 

Regarding claim 6, Nosov in view of Wen and Doyle discloses:
The method of claim 1, wherein the component is selected from the group consisting of: a database, a core application, a critical server, a payment gateway, a banking application, and a hardware device of the production environment (Nosov: ¶ [0016]-[0017] (databases); ¶ [0019] and ¶ [0024] (service consumer applications); ¶ [0030] (servers or other hardware can be impacted by incident)). 

Regarding claim 7, Nosov in view of Wen and Doyle discloses:
The method of claim 1, wherein the recovery action is a failover of the component to a disaster recovery environment from the production environment (Nosov: ¶ [0020]-[0021] recovery component performs actions to recover from the incident, including failover to another site due to disaster)). 

Claim 8
	Regarding claim 8, Nosov discloses:
A computing system, comprising: 
a processor (Nosov: Figure 6 (processor(s)); 
a memory device coupled to the processor (Nosov: Figure 6 (memory)); and 
a computer readable storage device coupled to the processor (Nosov: Figure 6 (mass storage device(s))), 
wherein the storage device contains program code executable by the processor via the memory device to implement a method for triggering a recovery action during a component disruption in a production environment, the method comprising: 
receiving, by the processor, data inputs from a plurality of components comprising the production environment (Nosov: ¶ [0020] (monitored information about system resources used to detect incidents)); 
detecting, by the processor, an abnormality associated with a component of the plurality of components by analyzing the data inputs, and in response to the detecting the abnormality, triggering an analysis of the abnormality (Nosov: ¶ [0020] (incident detection and analysis components)); and 
implementing, by the processor, the recovery action specific to the component with the detected abnormality (Nosov: ¶ [0020] (recovery component performs actions to recover from the incident)).

Nosov teaches classifying the impact of the incident based on one or more factors such as resources affected, severity, and likelihood of recovery, among others, and using the determined impact to perform failover or other mitigation actions (Nosov: ¶ [0020]).  Nosov further teaches that various portions of the disclosed systems and methods can include or employ artificial intelligence, machine learning, or knowledge or rule-based components, sub-components, processes, means, methodologies, or mechanisms (e.g., support vector machines, neural networks, expert systems, Bayesian belief networks, fuzzy logic, data fusion engines, classifiers …) (Nosov: ¶ [0026]).  However, Nosov does not provide any details regarding implementation of artificial components.  Wen teaches methods for using neural networks to categorize and classify items that include providing inputs to multiple classifiers, receiving multiple scores as output, and combining the scores to determine a final predicted category for the item (Wen: ¶ [0006]-[0007]; ¶ [0033]; ¶ [0036]).  Although Wen teaches applying the classification methods to automated categorization of items presented and/or described online, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application that the classification methods using neural networks taught by Wen could be applied to the classification of the impact of a detected incident based on various factors taught by Nosov in order to determine an appropriate mitigation action.  Doing so would provide a more accurate assessment of the impact of the incident and allow the most appropriate mitigation action to be taken.
	Further regarding claim 8, Nosov does not explicitly disclose, but Wen teaches:
analyzing, by the processor, the abnormality using a plurality of artificial intelligence engines to determine a plurality of outcomes from each artificial intelligence engine (Wen: ¶ use of multiple classifiers, with each classifier corresponding to an artificial intelligence engine in the claim));
 	consolidating, by the processor, the plurality of outcomes into a single outcome (Wen: Figure 11; ¶ [0006]-[0007] (combining the at least one first score and the at least one second score to determine a final predicted category for the item); ¶ [0033]; ¶ [0036]).

Wen teaches methods for using neural networks to categorize and classify items that include providing inputs to multiple classifiers, receiving multiple scores as output, and combining the scores to determine a final predicted category for the item (Wen: ¶ [0006]-[0007]; ¶ [0033]; ¶ [0036]).  Although Wen teaches applying the classification methods to automated categorization of items presented and/or described online, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application that the classification methods using neural networks taught by Wen could be applied to the classification of the impact of a detected incident based on various factors taught by Nosov as part of determining an appropriate mitigation action.  One of ordinary skill in the art would be motivated to do so in order to provide a more accurate assessment of the impact of the incident.
Further regarding claim 8, Nosov in view of Wen does not explicitly disclose, but Doyle teaches:
the single outcome being input into an annotator engine to determine the recovery action to take during the component disruption in the production environment (Doyle: Figures 2B-2D and 3C; Col. 2, Lines 54-59; Col. 18, Line 62 to Col. 19, Line 4; Col. 20, Lines 48-55; Col. 25, Lines 16-42).




Claims 9-14
Claims 9-14 contain limitations for a system which are similar to the limitations for the methods in claims 2-7, respectively, and are rejected under 35 U.S.C. § 103 for the same reasons as detailed above.

Claims 15-20
Claims 15-20 contain limitations for a computer program product which are similar to the limitations for the methods in claims 1-5 and 7, respectively, and are rejected under 35 U.S.C. § 103 for the same reasons as detailed above.

Response to Arguments
Applicant’s arguments presented in the amendment filed on February 8, 2021, with respect to the rejection of the claims under 35 U.S.C. § 103 have been fully considered but are not persuasive.  
Applicant argues that “Nosov in view of Wen in further view of Doyle does not teach or render obvious: consolidating, by the processor, the plurality of outcomes into a single outcome, the single outcome being input into an annotator engine to determine the recovery action to take during the component disruption in the production environment; and implementing, by the processor, the recovery action specific to the component with the detected abnormality.”  Applicant further argues that one having ordinary skill in the art would also not be motivated to supplement the Wen process with an annotator engine to determine a recovery engine because “[a]dding another consolidating step using an annotator engine would be both redundant and pointless because: l) the final predicted category of an item gives Wen what it needs to categorize online items on a webpage, and 2) there is not recovery action (or similar necessary action) that needs to be implemented in a production environment. Therefore, one having ordinary skill in the art would be dissuaded from combining any teachings suggesting a further step of inputting a consolidated, single outcome into an annotator engine to determine a recovery action.”  Applicant further argues that “Doyle fails to teach the recited consolidating step” because, while “Doyle generically states that a data model can be created that receives and classifies an inquiry for providing recommendations based on a final class.  However, Doyle is silent regarding using an annotator engine on a single outcome that was consolidated from outputs of a plurality of AI engines for the purposes of determining a recovery action in a production environment.”  Independent claims 8 and 15 contain similar limitations as claim 1.  
	The examiner respectfully disagrees.  In response to applicant's argument that the combination of references, particularly Wen and Doyle, does not teach certain limitations in the independent claims, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Further, in response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
In this case, Nosov teaches classifying the impact of an incident based on one or more factors such as resources affected, severity, and likelihood of recovery, among others, and using the determined impact to perform failover or other mitigation actions.  Wen teaches methods for using neural networks to categorize and classify items that include providing inputs to multiple 
Doyle teaches methods for using one or more machine learning or artificial intelligence (AI) modules to classify information and to optionally determine a final class, which may then be used to determine one or more recommended actions.  Doyle further teaches use of annotation modules to label data as part of the analysis.  The use of AI modules for classification and determination of a final class taught by Doyle corresponds with the use of neural networks to determine a single classification taught by Wen.  The annotation modules used during analysis by Doyle correspond to the “annotator engine” in the claims.  Use of the final class by Doyle to determine a recommended action corresponds to the determination of a recommended action using the single outcome in the claims.  
Since Nosov, which is the primary reference, teaches analysis of impact factors with regard to performing failover or other mitigation actions, one of ordinary skill in the art would be motivated to look for and utilize a mechanism, such as that taught by Doyle, to determine a recommended action which satisfies the analysis criteria.  Therefore, the combination of Doyle with Nosov and Wen would reasonably suggest to one of ordinary skill in the art the use of the single classification determined by Nosov in view of Wen to determine a recommended action required by Nosov utilizing a mechanism such as the methods taught by Doyle.
Accordingly, the rejection of claims 1-20 under 35 U.S.C. § 103 is maintained.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anthony J. Amoroso whose telephone number is 571-270-3665.  The examiner can normally be reached on Monday - Friday (8:30 am - 5:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/ANTHONY J AMOROSO/Primary Examiner, Art Unit 2113